Citation Nr: 0428700	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of vision. 

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2002, by the San Juan, Puerto Rico, Regional Office 
(RO), which granted service connection for bilateral 
tinnitus, evaluated as 10 percent disabling, effective 
February 2, 2001; service connection was also granted for 
bilateral hearing loss, evaluated as noncompensably 
disabling, effective February 2, 2001.  That rating action 
denied service connection for loss of vision.  The veteran 
perfected a timely appeal of that decision.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected bilateral 
hearing loss and tinnitus, the issues have been framed as 
those listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

In regard to the eye claims, the RO denied service connection 
for loss of vision; however, the July 2003 VA examination 
reported a finding of right corneal small linear scar that is 
related to previous eye injury during Vietnam War.  To the 
extent that the veteran may be seeking service connection for 
residuals of an eye injury, to include right corneal scar, 
that matter is referred to the RO for clarification and any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, apprised of whose 
responsibility -- his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to his claims 
has been obtained.  

2.  The service medical records are negative for complaints, 
treatment, or diagnosis of loss of vision.  The veteran 
sustained injuries to his head in service which healed, and 
his vision was 20/20, bilaterally, at separation.  

3.  The veteran does not have loss of vision that is related 
to military service; and refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation.  

4.  In August 2002, audiometric testing showed an average 39 
decibel loss, with a speech recognition score of 96 percent, 
in the right ear (level I); and, for the left ear, an average 
40 decibel loss with a speech recognition score of 92 percent 
(level I).  

5.  In July 2003, audiometric testing revealed an average 40 
decibel loss, with a speech recognition score of 100 percent, 
in the right ear (level I); and an average 41 decibel loss, 
with a speech recognition score of 90 percent, in the left 
ear (level II).  

6.  The veteran's tinnitus has been assigned the maximum 
schedular rating available and has not been shown to present 
an exceptional or unusual disability picture such as marked 
interference with employment or the need for frequent 
hospitalizations.  


CONCLUSIONS OF LAW

1.  Loss of vision was not incurred in or aggravated during 
active military service; and refractive error is not a 
disease or injury within the meaning of applicable legal 
criteria for VA compensation benefits.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.85, Tables, VI, VII, Diagnostic Code (DC) 6100 
(2003).  

3.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.14, 4.25, 4.87, Diagnostic Coe 6260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The veteran's claim for benefits was received in February 
2001; and, in a May 2002 letter, the RO essentially provided 
notice to him regarding what information and evidence was 
needed to substantiate his claims for benefits, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claims.  Thereafter, the RO, by its September 
2002 rating decision, denied the claims for service 
connection for loss of vision and increased ratings for 
bilateral hearing loss and tinnitus.  The veteran was sent a 
notice of this rating decision later in September 2002, as 
well as a statement of the case in May 2003.  All these 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the appellant's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing her 
of the information and evidence necessary to substantiate her 
claim.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claims.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


II.  Factual background.

The records reflect that the veteran entered active duty in 
September 1967; an enlistment examination, conducted in July 
1967, revealed slightly elevated decibel loss in both ears.  
Examination of the eyes was normal, with visual acuity of 
20/20, bilaterally.  The separation examination, conducted in 
July 1969, reported a history of perforated eardrum.  
Audiometer readings for the right ear were: 10, 5, 5, 10, and 
10 at 500, 1000, 2000, 4000, and 8000 Hertz; for the left 
ear, they were: 10, 10, 10, 10, and 10 at the same 
frequencies.  On his separation examination, the veteran also 
reported a history of eye trouble; however, clinical 
evaluation of the eyes was normal, with visual acuity of 
20/20 reported in both eyes for distant and near vision.  

On the occasion of a VA examination in October 1972, the 
veteran stated that a B-40 rocket exploded in front of him, 
leading to transient deafness followed by a constant tinnitus 
since then.  He was told that he had a rupture of the ears, 
which had healed.  He also reported receiving foreign bodies 
in his eyes, which were removed.  He complained of aching of 
his eyes and photophobia since the time of the accident.  The 
veteran also reported problems with itching and redness in 
his eyes, especially when exposed to the sun and dust.  
Examination of the eyes revealed moderate injection of the 
palpable conjunctiva and bulbar conjunctiva.  The pertinent 
diagnosis was allergic conjunctivitis.  The veteran was also 
afforded an ENT examination; he complained of earache and 
hearing loss, particularly on the left side.  On examination, 
it was noted that both tympanic membranes were scarred and 
retracted.  No perforation was seen.  An audiometric 
evaluation revealed normal hearing in the right ear, and very 
mild loss in the left ear; hearing for speech was within 
normal limits.  The pertinent diagnoses were chronic, non-
suppurative otitis media, bilateral; and, bilateral hearing 
loss due to No. 1.  

The record is devoid of any medical records for the period 
from 1973 through February 2001, at which time the veteran 
filed a claim for service connection for hearing, tinnitus 
and vision (VA Form 21-526).  

Received in June 2002 was a copy of a Naval Hospital report, 
which shows that the veteran was admitted to the hospital on 
May 29, 1969, via air evacuation from the Republic of 
Vietnam.  It was noted that the veteran sustained injuries to 
his head and arms, and bilateral tympanic membrane 
perforations from a rocket explosion on May 9, 1969.  It was 
noted that the veteran developed otitis media, following the 
injury which cleared.  At the time of admission, bilateral 
central 1-2 mm.  Tympanic membrane perforations were present.  
During his period of hospitalization, the veteran was seen on 
consultation by the Ophthalmology service because of possible 
retained foreign bodies in the right eye.  Examination 
demonstrated healed corneal scar without evidence of foreign 
bodies.  Examination was otherwise normal.  Audiograms 
performed demonstrated a 10-15 decibel hearing level in the 
speech frequencies in the right ear, with 35 decibel hearing 
level at 4000 Hertz level; readings in the left ear were 10, 
35, 25, and 35 at 500, 1000, 2000, and 4000 Hertz levels.  

The veteran was afforded a VA examination in August 2002, at 
which time he complained of hearing loss, tinnitus, balance 
problems, and difficulty tolerating loud sounds.  He reported 
difficulty following group conversation and listening to 
television.  The indicated that he had a 10 month exposure to 
artillery and infantry noise during the Vietnam War.  The 
veteran also complained of bilateral constant tinnitus.  He 
described the tinnitus as a high frequency, high intensity 
noise that interferes with sleeping and makes him feel 
nervous.  On the authorized Audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
50
LEFT
10
35
30
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
pertinent diagnoses were borderline normal hearing from 500 
Hz to 1500 Hz, and mild to moderate sensorineural hearing 
loss from 2000 to 4000 Hz in the right ear, with excellent 
speech recognition ability.  Hearing in the left ear with 
within normal limits at 500 Hz, and mild to moderate 
sensorineural hearing loss from 1000 Hz to 4000 Hz, with good 
speech recognition ability.  

Received in May 2003 was the report of a private audiometric 
evaluation, conducted in March 2003, which revealed slight to 
severe sensorineural hearing loss in both ears.  It was noted 
that the veteran used hearing aids.  

The veteran was afforded a VA eye examination in July 2003, 
at which time he complained of blurred vision without 
glasses.  Corrected distant visual acuity was 20/20 
bilaterally.  No diplopia, and no visual field impairment was 
noted.  The pertinent diagnoses were: right corneal small 
linear scar, related to previous eye injury during Vietnam 
War, but it was determined that the scar was not interfering 
with visual acuity; refraction error; and chronic 
blepharitis, not related to previous eye injury.  

The veteran was also afforded an Audiological examination in 
July 2003, at which time he reported similar complaints at 
previously reported.  On the authorized Audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
50
LEFT
20
40
30
40
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 90 in the left ear.  The 
pertinent diagnoses were borderline normal hearing from 500 
Hz to 1000 Hz, and mild to moderate sensorineural hearing 
loss from 2000 to 4000 Hz in the right ear, with excellent 
speech recognition ability.  Hearing in the left ear with 
within normal limits at 500 Hz, and mild to moderate 
sensorineural hearing loss from 1000 Hz to 4000 Hz, with 
slightly reduced speech recognition ability.  


III.  Legal Analysis-Service connection.

The veteran contends that he is entitled to service 
connection for an eye disorder, which he acquired as a result 
of an injury sustained from a rocket explosion in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  

VA General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-
90, 55 Fed. Reg. 43253 (1990).  Congenital or developmental 
defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

According to Hickson above, all of the three elements must be 
present for service connection to be warranted for a 
particular disability.  See 12 Vet. App. at 253.  In this 
regard, the Board notes that although the veteran's service 
medical records reveal that he sustained injuries to his head 
from a rocket explosion on May 9, 1969, the records do not 
show any residual loss of vision at the time of the injury or 
later in service.  In fact, at the time of his separation 
examination, clinical evaluation of the eyes was normal, with 
visual acuity of 20/20 reported in both eyes for distant and 
near vision.  Post service medical records are negative for 
any clinical finding of visual impairment (loss of vision), 
other than refraction error.  

Refractive errors of the eyes are considered to be 
developmental defects, and are not subject to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 
(service connection may be granted for diseases, but not 
defects, of congenital, developmental, or familial origin).  
To the extent that the veteran's vision problems are due to 
refractive errors, service connection cannot be granted for 
that impairment.  

As noted above, there is no medical evidence of loss of 
vision.  The only evidence supporting the veteran's claimed 
loss of vision resulting from an inservice injury are his own 
statements.  While the veteran has expressed the opinion that 
he has such disabilities and that they are related to his 
periods of service, the Court has held that a lay person, 
such as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. at 225.  

Accordingly, the essential element of the current existence 
of the claimed loss of vision is missing and a grant of 
service connection is not warranted.  As to the question of 
according reasonable doubt to the veteran's claim, on the 
basis of a thorough review of the record, it is concluded 
that there is no approximate balance of the evidence for and 
against the claim.  Indeed, the preponderance of the evidence 
is against finding the current existence of the claimed loss 
of vision, and thus against the claim for service connection 
for that disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  Accordingly, service 
connection for the claimed loss of vision must be denied  


IV.  Legal analysis-Increased ratings.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999), now codified at 38 
C.F.R. §§ 4.85- 4.87 (2003).  The veteran filed his claim in 
February 2001, and accordingly, only the amended provisions 
are applicable to his hearing loss claim.  Subsequent 
amendments to the rating schedule made in May 2003, effecting 
the evaluation of tinnitus, have been made as are applicable 
to this claim and will be discussed herein.  See also 68 Fed. 
Reg. 25822 (May 14, 2003)  

A.  Bilateral hearing loss.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI.  38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment.  Under its provisions, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determined the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determined the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
numeral.  38 C.F.R. § 4.86.  

As set forth above, on VA audiometric examination conducted 
in August 2002, the average pure tone hearing threshold level 
was 39 for the right ear and 40 for the left ear.  Speech 
discrimination ability was 96 percent for the right ear and 
92 percent for the left ear.  These findings are consistent 
with Level I hearing in the right ear and Level I hearing in 
the left ear.  A noncompensable disability rating is assigned 
for hearing loss when hearing acuity is Level I for the 
poorer ear and Level I for the better ear.  38 C.F.R. 
§§ 4.85, 4.87, DC 6100.  

The veteran's most recent VA examination, dated in July 2003, 
shows a right ear puretone decibel loss of 40 with speech 
recognition of 100 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. 
§ 4.87, Table VI (2003).  He has a left ear average puretone 
decibel loss of 41 with speech recognition of 90 percent.  
These findings are consistent with Level II hearing in the 
left ear.  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (2003).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

Even though medical records reflect that the veteran uses a 
hearing aid, the payment of additional compensation based 
upon the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44118 (1987); 
64 Fed. Reg. 25202, 25204 (1999).  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiology testing do not show puretone thresholds at all four 
of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

The Board concludes that the record reflects that the 
veteran's bilateral hearing loss has remained essentially the 
same since the time of his application for compensation in 
February 2001 until the present.  Thus, staged ratings are 
not warranted in this case.  Fenderson, 12 Vet. App. 119.  

There is no evidence, and there have been no contentions that 
the veteran's hearing loss results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not been 
alleged to cause marked interference with employment (i.e., 
beyond that contemplated in the assigned ratings).  Moreover, 
the condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

B.  Tinnitus.

The veteran contends that his tinnitus is more disabling than 
currently evaluated as the ringing in his ears makes 
listening to conversations and television very difficult.  He 
described the noise as a high frequency, high intensity noise 
that interferes with sleeping and makes him feel nervous.  

A September 2002 rating decision granted service connection 
for tinnitus and assigned a 10 percent rating under 
Diagnostic Code 6260 effective from February 2, 2001.  Under 
Diagnostic Code 6260, a 10 percent evaluation, the currently 
assigned evaluation, represents the maximum schedular 
criteria for that disability.  

In this regard, the Board notes that effective June 13, 2003, 
VA amended Diagnostic Code 6260 in order to codify current 
standard VA practice by stating that recurrent tinnitus will 
be assigned only a single 10 percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; See also 
68 Fed. Reg. 25822-25823 (May 14, 2003).  Further, the VA 
Rating Schedule explicitly prohibits pyramiding of disability 
evaluations under 38 C.F.R. § 4.14.  In this regard, VA has 
provided for separate ratings for "like organs" for specific 
disabilities, and if separate ratings in the case of 
bilateral tinnitus were warranted, it would have been so 
provided.  See 38 C.F.R. § 4.87, Diagnostic Code 6207 (loss 
of auricle); 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(providing separate ratings for atrophy of one testis and 
both testes) and Diagnostic Code 7524 (providing separate 
ratings for removal of one testis and both); 38 C.F.R. 
§ 4.116, Diagnostic Code 7626 (providing separate ratings for 
surgery on one breast and on both breasts).  VA considers 
tinnitus a single disability, whether heard in one ear or 
both ears, and irrespective of where the condition is 
manifested, the average impairment on earning capacity is the 
same.  See 38 C.F.R. § 4.25(b).  

In addition, VA's Office of the General Counsel (OGC) 
recently issued an opinion on the issue.  In VAOPGCPREC 2-03, 
the OGC noted, "tinnitus is the perception of sound in the 
absence of acoustic stimulus. " VAOPGCPREC 2-03 at p. 2, 
citing The Merck Manual 665 (17th ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate 
in the inner ear, although damage to the 
inner ear may be a precursor of subjective 
tinnitus. It is theorized that in true 
tinnitus the brain creates phantom sensations 
to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound 
in the absence of an external stimulus, 
appears to arise from the brain rather than 
the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., Chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].  

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity. " 
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10% is the highest level possible under 
the regulations for tinnitus).  See also Smith v. Brown, 7 
Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.).  Accordingly, in light of 
VAOPGCPREC 2-2003, the Board finds that a separate 10 percent 
rating for tinnitus for each ear is not warranted pursuant to 
38 C.F.R. § 4.25(b) because tinnitus is a single disability.  

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that the veteran's 
tinnitus interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  Based on the evidence of record and 
the veteran's contentions, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

For all the foregoing reasons, the Board must conclude that 
an evaluation in excess of 10 percent for tinnitus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for loss of vision.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



